427 F.2d 711
UNITED STATES of America, Plaintiff and Appellee,v.Larry James TAYLOR, Appellant.
No. 25100.
United States Court of Appeals, Ninth Circuit.
June 4, 1970.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Gene Phillippo, Tucson, Ariz., for appellant.
Richard K. Burke, U.S. Atty., Wm. C. Smitherman, Asst. U.S. Atty., Tucson, Ariz., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and PREGERSON, District judge.
PER CURIAM:


1
Appellant presents issues on appeal which were not presented to the trial court.


2
The case is remanded to the district court with the suggestion that Taylor be permitted to move for reconsideration of the order revoking probation.


3
It is possible that the stenographic record of the original sentencing proceeding and any initial written instructions by the probation officer to Taylor may be pertinent.